140 U.S. 117 (1891)
BIRDSEYE
v.
SCHAEFFER.
No. 920.
Supreme Court of United States.
Submitted April 20, 1891.
Decided April 27, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
*118 Mr. Philip B. Thompson and Mr. J.M. Vale for the motion.
Mr. Bethel Coopwood and Mr. John Hancock opposing.
PER CURIAM.
The writ of error is dismissed upon the authority of Gurnee v. Patrick County, 137 U.S. 141; Richmond & Danville Railroad Co. v. Thouron, 134 U.S. 45.
Dismissed.